DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ arguments filed 8/15/2021 amended claims 1, 14 and 19.  Applicants’ amendments overcome the 35 USC 112 rejection from the office action mailed 5/14/2021; therefore this rejection is withdrawn.  Applicants’ arguments are persuasive in overcoming the 35 USC 102 rejection over Stidder from the office action mailed 5/14/2021; therefore this rejection is withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejections over Stidder and Stidder in view of Chakraborty from the office action mailed 5/14/2021; therefore these rejections are maintained below.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2021 was filed after the mailing date of the non-final office action on 5/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite as “m” and “n” in Formula (I) can equal 50 yet the product of “m” and “n” has to be less than 50.  “m” and “n” should be integers from 0 to less than 50.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stidder et al., US Patent Application Publication No. 2018/0237718 (hereinafter referred to as Stidder).  
Regarding claims 1-12 and 16-20, Stidder discloses a lubricating oil composition, a method of reducing low-speed pre-ignition (LSPI) in a direct-injected spark-ignited internal combustion engine, and a use of a lubricant composition to reduce LSPI events in such an engine (as recited in claims 18-20) (see Abstract and see Table 2/Examples).  The composition comprising a major concentration of base oil (as recited in component a) of claim 1) (see Table 2/Examples) to which is added an overbased calcium detergent having a total base number of at least 150 and a Ca concentration of 0.184 wt% = 1840 ppm Ca and a silicon-based compound, such as, polydimethylsiloxane and silane compounds represented by formula 2 in paragraph 0037 - providing the composition with a silicon content ranging from of 21 ppm – 110 ppm by weight, based on the weight of the lubricating oil composition (as recited in component b) of claim 1 and clearly encompasses and is within the range recited in claims 1 and 16-17 and reads on claims 2-8) (see Abstract and See Table 2/Examples).    

Claim Rejections - 35 USC § 103
9.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stidder in view of Chakraborty et al., US Patent Application Publication No. 2012/0032543 (hereinafter referred to as Chakraborty).  
Regarding claims 13-15, Stidder discloses all the limitations discussed above but does not explicitly disclose the silicon-based compounds recited in claims 13-15. 
Chakraborty discloses an oil composition for use in engine oils (Para. [0002]) comprising a base oil (Para. [0013]) to which is added additives including detergents (Para. [0032]) and 0.01 to 15 vol% of silicon dioxide nanoparticles which may optionally be functionalized having a long dimension of up to about 250 nm in diameter or length (as recited in claims 13-15) (Para. [0019]-[0029]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the additives of Chakraborty in the composition of Stidder in order to enhance the thermal conductivity properties of the composition (see Claim 1 of Chakraborty).  

Claim Rejections - 35 USC § 103
10.	Claims 1-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, US Patent Application Publication No. 2019/0360383 (hereinafter referred to as Miller).  
Regarding claims 1-12 and 16-20, Miller discloses a lubricating oil composition, a method of reducing low-speed pre-ignition (LSPI) in a direct-injected spark-ignited internal combustion engine, and a use of a lubricant composition to reduce LSPI events in such an engine (as recited in claims 18-20) (see Abstract).  The composition .      

Response to Amendment
11.	Applicants’ arguments filed 8/15/2021 regarding claims 1-20 have been fully considered and are not persuasive regarding the rejections maintained above.  	
	Applicants argue that Stidder does not render the claims obvious because Stidder discloses the use of siloxanes, such as those represented by formula (I) having 50 to 450 chain lengths wherein the instant claims call for the value to be less than 50.  It is the position of the examiner that the structures disclosed in Stidder would be close enough to the claimed polysiloxane to render them obvious.  
	Structural similarities have been found to support a prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers); In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers); In re Hoch, 428 F.2d 1341, 1344, 166 USPQ 406, 409 (CCPA 1970) (acid and ethyl ester); In re Druey, 319 F.2d 
	Furthermore, applicants have not shown criticality at 50 versus 49 chain lengths for the polysiloxanes recited in the instant claims.  Comparative Example 6 from the instant specification has a chain length of 182 which is nowhere near the 50 unit length that is point of discussion.  For these reasons the examiner is maintaining the obviousness rejection over Stidder.  
	The same analysis can be applied to the silanes of Stidder which render the claims obvious as Stidder discloses alkyl group of up to 10 carbon lengths and the instant claims recite a length of 11 or more.  
	Applicants also argue that the combination of Stidder and Chakraborty is improper as there is no motivation to combine the references.  This argument is not persuasive.  Thermal stability is an important in engine oil compositions.  The motivation to combine the references comes from the references themselves and the two references are in the same field of endeavor.  Furthermore, the Chakraborty reference does not destroy the purpose of the Stidder reference.  For these reasons the 

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771